959 F.2d 230
NOTICE: First Circuit Local Rule 36.2(b)6 states unpublished opinions may be cited only in related cases.Richard P. BOSA, Plaintiff, Appellant,v.CITY OF BERLIN, N.H., ET AL., Defendants, Appellees.
No. 91-1885.
United States Court of Appeals,First Circuit.
March 30, 1992

Richard P. Bosa on brief pro se.
Peter F. Kuntz and Jack P. Crisp, Jr. & Associates, on Motion for Affirmance by Summary Disposition and Memorandum of Law, for appellees, City of Berlin and Berlin Police Department.
John P. Arnold, Attorney General, and David S. Peck, Senior Assistant Attorney General, on Motion for Summary Affirmance and Memorandum of Law, for appellee, State of New Hampshire.
Gregory G. Peters, David C. Dunn, and Wadleigh, Starr, Peters, Dunn & Chiesa, on brief for appellees, Androscoggin Valley Hospital and Nancy Birt-Pickford.
Before Breyer, Chief Judge, Selya and Cyr, Circuit Judges.
Per Curiam.


1
The judgment of the district court is affirmed substantially for the reasons enumerated in its Order of July 8, 1991.


2
Affirmed.